DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on November 05, 2021. 

Status of Claims
Claims 1 and 5 have been amended. Claims 1-4 and 7-8 have been withdrawn.  New claim 15 has been added. Claims 1-15 are pending. Claims 5-6 and 9-15 are examined herein. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 11/05/2021 have been fully considered. 
It is noted that claim 5 has been amended to recite “wherein the molybdenum compound comprises molybdenum oxide and an alkali metal or an alkaline earth metal”.
Applicant argues that the claim 5 as amended and its dependent claims, are not prima facie obvious over Cha et al. (KR20130046458 (A)) and an evidentiary reference Takata et al. (US 4,438,217).  Applicant argues that the cited prior arts do not teach or suggest the claimed invention as amended that requires the features of the molybdenum compound comprises molybdenum oxide and an alkali metal or an alkaline earth metal, and a molybdenum compound layer is provided above a molybdenum composite oxide catalyst layer, a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst, as a result, the molybdenum component is volatilized from the molybdenum compound, and the molybdenum Cha fails to teach or suggest the claimed Mo compound layer at the top of or above a Mo catalyst layer. Rather, Cha only teaches a continuous reactor where a first reactor is filled with a BDP 120-hased bismuth molybdate-based catalyst and a second reactor is filled with a BDP 140-based bismuth molybdate-based catalyst where the materials are reacted and then purified. Therefore, there is no Mo component that is supplied to the Mo catalyst to suppress the volatilization of the Mo component from the Mo catalyst.  Because Cha merely discloses two catalyst layers, a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound (of the molybdenum compound layer) cannot be larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst (of the composite oxide catalyst layer). See Remarks, pages 7-12.
In response, the applicants’ arguments directs a newly amended limitation of claimed invention, especially the feature of the molybdenum compound comprises molybdenum oxide and an alkali metal or an alkaline earth metal. Therefore, the arguments are considered moot. 
Upon further consideration and search, a new/modified ground of rejections to claims 5-6 and 9-15 are presented in view of previously found references, Takata et al. (US 4,438,217) and Cha et al. (KR20130046458 (A)), as presented in the instant Office action.  It is noted that the examiner’s response to additional arguments are included in the rejections in the instant Office action. 

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR20130046458 (A), hereinafter “Cha”, all the citations are from the machine-translated English document as attached), and as evidenced by Takata et al. (US 4,438,217, hereinafter “Takata”).
In regard to claims 5, 6 and 10, Cha discloses a method for oxidative hydrogenation of n-butene into 1,3-butadiene (Abstract), wherein the process comprises (page 5 of Description, 1st paragraph):
(i) Preparing a catalyst fixed phase in the first reactor, BDP 120-based bismuth molybdate-based catalyst is charged, and sequentially the second reactor connected in series with the first reactor is charged with a catalyst stationary phase, a BDP 140-based bismuth molybdate based catalyst.  The BDP 120-based bismuth molybdate-based catalyst and the BDP 140-based  cation selected from the group consisting of cesium, cobalt, and iron [emphasis added] (page 5, Description). Because cesium is explicitly disclosed as one of possible metal component in the Cha reference, it is Examiner’s position that the claim limitation of “wherein the molybdenum compound comprises molybdenum oxide and an alkali metal or an alkaline earth metal” is read upon over the Cha reference. See MPEP 2131.03 I. The two sequentially connected reactor configuration taught by Cha meets the recited tubular reactor.  Since the limitation "molybdenum compound comprising molybdenum oxide" encompasses any compound containing molybdenum oxide including BDP 120-based bismuth molybdate-based catalyst and/or BDP 140-based bismuth molybdate based catalyst taught by Cha, the two different Mo compound catalyst (the first catalyst) and Mo oxide containing catalyst (the second catalyst) arrangement meets the recited molybdenum compound layer comprising molybdenum oxide and composite oxide catalyst layer. 
(ii) Feeding reactants comprising C4 mixture containing normal-butene, air and steam to the first and second reactors, and then performing an oxidative dehydrogenation reaction while continuously passing the reactants.
(iii) Separating and purifying the 1,3-butadiene and normal butane mixture obtained from the second reactor.
The oxidative dehydrogenation reaction temperature ranges from 300-600 [Symbol font/0xB0]C and a molar ratio of the C4 mixture:air:steam in the reactants is 1:0.5-10:1-50 (page 8 of Description, 1st paragraph) which renders the recited temperature and composition of air and steam price facie obvious. See MPEP 2144.05.
Takata (col. 2, lines 43-54). The Takata reference is “an evidentiary reference” that shows sublimation of molybdenum element during oxidation of hydrocarbons.  Therefore, in light of teachings from Cha, as evidenced by Takata, one skilled in the art would have reasonably expected that a certain amount of Mo element experiences sublimation during the oxidative reaction taught by Cha.
As set forth above, Cha discloses the same feed and product of catalytic oxidation reaction (i.e., n-butene into 1,3-butadiene) and the same catalyst double layers as that recited in claim 1 (i.e., “molybdenum compound layer containing molybdenum oxide” layer followed by “composite oxide catalyst” layer).  Moreover, the Takata reference shows an evidence of sublimation of molybdenum element from molybdenum oxide containing catalysts during oxidation of hydrocarbons.  
It is noted Cha is silent regarding whether the molybdenum compound layer (i.e., the catalyst in the first reactor) supplies molybdenum to the composite oxide catalyst layer (i.e., the catalyst in the second reactor), or a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound (i.e., the catalyst in the first reactor) is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst (i.e., the catalyst in the second reactor).  
However, Cha, as evidenced by Takata, discloses the same feed (i.e., C4 mixture comprising n-butene, air and steam) and the same Mo compound comprising molybdenum oxide and alkali metal (Cs) and Mo oxide containing catalysts configuration including the feature of molybdenum sublimation during oxidation of hydrocarbons as that recited in claim 5 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 5. Specifically, it is asserted that the molybdenum compound layer (i.e., the catalyst in the first reactor) comprising molybdenum oxide and alkali metal (Cs) supplies molybdenum to the composite oxide catalyst layer (i.e., the catalyst in the second reactor), or a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum compound (i.e., the catalyst in the first reactor) comprising molybdenum oxide is larger than a molybdenum sublimation amount ([Symbol font/0x6D]g/NL) of the molybdenum composite oxide catalyst (i.e., the catalyst in the second reactor) (claim 5), or a difference between the molybdenum sublimation amount of the molybdenum compound and the molybdenum sublimation amount of the molybdenum composite oxide catalyst is from 0.2 to 6 [Symbol font/0x6D]g/NL (claim 10). See MPEP 2112.02.

In regard to claim 9, Cha discloses a steady, continuous process for the oxidative dehydrogenation reaction the catalysts in the first and second reactor having same or similar reactor condition.  Cha discloses a reaction temperature ranges from 300-600 [Symbol font/0xB0]C and a molar ratio of the C4 mixture:air:steam is 1:0.5-10:1-50 (page 8 of Description, 1st paragraph).  This directs a homogeneous reaction condition inside the first and second reactors which directs the temperature of the first catalyst layer (i.e., molybdenum compound layer) is equal to a reaction temperature. 

In regard to claims 11, 12 and 13, Cha discloses the molar ratio of cesium:cobalt:iron:bismuth: molybdenum was fixed at 1:9:3:1:12 to prepare a first catalyst (i.e., a molybdenum compound) (page 9 of Description, paragraph [0052]). By using a molar mass of 

In regard to claim 14, Cha does not discloses the molybdenum compound is 1.2 times or more a molybdenum content of the molybdenum composite oxide catalyst, however, the claimed Mo amount contained in the Mo compound layer and Mo composite oxide catalyst layer would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the oxidative reaction operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the hydrocarbon end-products. 

In regard to claim 15, Cha discloses the BDP 120-based bismuth molybdate-based catalyst comprises cation selected from the group consisting of cesium, cobalt, and iron [emphasis added] (page 5, Description). Because cesium is explicitly disclosed as one of possible metal component in the Cha reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772